Citation Nr: 1517404	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-40 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1964 to July 1964 and July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board reopened the claim based on new and material evidence in July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, and his July 1965 enlistment examination confirms, that he injured his back in a May 1965 motor vehicle accident (MVA).  The enlistment examination physician found he had no residuals from this accident.  However, the military treated the Veteran numerous times for back pain over his two-year period of service, with his treating physicians tracing the etiology of his symptoms to the MVA.  As there was objective indication of a back injury when entering service, the Veteran is not entitled to the presumption of soundness.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that mere "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in this circumstance VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) do not apply, i.e., VA does not have to show by clear and unmistakable evidence both that he a back disorder prior to his service and that it was not aggravated during or by his service beyond its natural progression.  Instead, he, not VA, has the burden of showing a chronic worsening of the back disorder during or as a result or consequence of his service.

Given this analysis, remand is warranted for a supplemental opinion from the February 2015 VA back examiner.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has any further lay or medical evidence in support of his claim of service connection for a low back disorder.  Provide the Veteran with an opportunity to submit any such evidence.  Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for his low back disorder. 

(a) After obtaining any appropriate authorizations for release of any private medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies. 

(b) In addition, all VA treatment records from the Chicago VAMC dated since November 2006, the latest records contained in the claims folder.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Return the Veteran's claims file to the examiner who provided the February 2015 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran injured his back in a May 1965 MVA.  The Board has found the Veteran may not be presumed sound, as described above.

ii) The Veteran was treated for back pain in November 1965.  There was an orthopedic consultation that same month, which resulted in him being placed on a Physical Profile in November and December 1965. 

iii) The Veteran injured his lower back in September 1966 playing basketball.  In October 1966, he requested a back brace, and the physician diagnosed "chronic low back strain."

iv) The Veteran was treated in March 1967 for low back pain.  In his March 1967 separation examination, the physician noted the Veteran wore a "back support" and had a "recurrent low back strain."  

The examiner should provide an opinion as to:

i. Did the Veteran's military service chronically aggravate his pre-existing low back disorder, that is, permanently exacerbate the low back disorder beyond its natural progression?  If yes, why?  If no, why not?
ii. The February 2015 examiner diagnosed the Veteran with arthritis of the thoracolumbar spine.  As requested in the Board's July 2013 Remand, did the arthritis manifest to a compensable degree by June 1968, i.e., one year after discharge from active service?

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




